In re West Carroll Parish Ambulance Service; Jackson Parish Ambulance Service District; Med Life Emergency Services Inc. et al.; West Carroll Parish Ambulance Service District d/b/a; East Carroll Parish Ambulance Service; Paf-ford Emergency Medical Service Inc.; Advanced Emergency Medical Services Inc.; East Carroll Parish Hospital Service District d/b/a; Jackson Parish Ambulance Service District d/b/a; Northeast Louisiana Ambulance Service L.L.C.;— Plaintiff(s); Applying for Writ of Certio-rari and/or Review, Parish of Ouachita, 4th Judicial District Court Div. I, No. 07-1482; to the Court of Appeal, Second Circuit, No. 43,340-CA.
Denied.
CALOGERO, C.J., would grant.
VICTORY, J., would grant.
TRAYLOR, J., would grant.